UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
              _________________

   Nos. 17-1107, 17-1109, 17-1110, 17-1111
             _________________

      PROMETHEUS RADIO PROJECT

     *National Association of Broadcasters
          **Cox Media Group LLC,
                                 Intervenors

                       v.

FEDERAL COMMUNICATIONS COMMISSION;
     UNITED STATES OF AMERICA

       Prometheus Radio Project and Media Mobilizing Project,
                         Petitioners in No. 17-1107

       Multicultural Media, Telecom and Internet Counsel and
       National Association of Black Owned Broadcasters, Inc.,
                           Petitioners in 17-1109

       The Scranton Times, L.P.,
                          Petitioners in 17-1110

       Bonneville International Corporation,
                            Petitioners in 17-111

       * Prometheus Radio Project, Media Mobilizing Project,
       Benton Foundation, Common Cause, Media Alliance,
       Media Council Hawaii, National Association of Broadcasters
       Employees and Technicians Communications Workers of
       America, National Organization for Woman Foundation,
       Office of Communication of the United Church of Christ Inc.,
                                 Intervenors


  *(Pursuant to the Clerk’s Order date 1/18/17)
 ** (Pursuant to the Clerk’s Order dated 2/7/17)
              _________________
       Nos. 18-1092, 18-1669, 18-1670, 18-1671, 18-2943 & 18-3335
                          _________________


                   PROMETHEUS RADIO PROJECT;
                    MEDIA MOBILIZING PROJECT,
                                   Petitioners (No. 18-1092, 18-2943)

                INDEPENDENT TELEVISION GROUP,
                                Petitioners (No. 18-1669)

 MULTICULTURAL MEDIA, TELECOM AND INTERNET COUNCIL, INC.;
   NATIONAL SSOCIATION OF BLACK-OWNED BROADCASTERS,
                              Petitioners (No. 18-1670, 18-3335)

                        FREE PRESS;
OFFICE OF COMMUNICATION, INC. OF THE UNITED CHURCH OF CHRIST;
     NATIONAL ASSOCIATION OF BROADCAST EMPLOYEES AND
     TECHNICIANS-COMMUNICATIONS WORKERS OF AMERICA;
                      COMMON CAUSE,
                                 Petitioners (No. 18-1671)

                                   v.

            FEDERAL COMMUNICATIONS COMMISSION;
                 UNITED STATES OF AMERICA

                          _________________

                 On Petition for Review of An Order of
               the Federal Communications Commission
        (FCC Nos. FCC-1: FCC-16-107; FCC-17-156; FCC-18-114)
                           _________________


         Before: AMBRO, SCIRICA and FUENTES, Circuit Judges




                                   2
                                  JUDGMENT ORDER

               By opinion entered on September 23, 2019 and amended judgment entered
on September 27, 2019, this Court vacated and remanded the Reconsideration Order and
the Incubator Order in their entirety, and vacated and remanded the 2016 Report and
Order as to its definition of eligible entities. The Federal Communications Commission
and interested industry parties filed petitions for writs of certiorari with the U.S. Supreme
Court, which were granted. On April 1, 2021, the Supreme Court reversed the judgment
of this Court and remanded for further proceedings.

        On consideration whereof, it is now hereby ORDERED AND ADJUDGED that
all petitions for review and requests for relief are denied. This Court’s prior opinion and
amended judgment are hereby VACATED. This Court and panel do not retain
jurisdiction. The parties to bear their own costs. The Clerk is directed to issue the
mandate.


                                                  By the Court,

                                                  s/ Thomas L. Ambro
                                                  Circuit Judge
Dated: May 7, 2021




                                              3